           Case 1:20-cv-00511-SKO Document 25 Filed 08/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    ANDRE KENNETH STUCKEY,                             Case No. 1:20-cv-00511-SKO (PC)

12                        Plaintiff,
                                                         ORDER DENYING PLAINTIFF’S MOTION
13             v.                                        FOR APPOINTMENT OF COUNSEL

14    NESTLE CORPORATION, et al.,                        (Doc. 24)

15                        Defendants.
16

17            Plaintiff requests the appointment of counsel to represent him in this action. (Doc. 24.)

18   Plaintiffs do not have a constitutional right to appointed counsel in section 1983 actions, Rand v.

19   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot require an attorney to

20   represent a party under 28 U.S.C. § 1915(e)(1), see Mallard v. U.S. Dist. Court, 490 U.S. 296,

21   304-05 (1989). However, in “exceptional circumstances,” the Court may request the voluntary

22   assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

23            Given that the Court has no reasonable method of securing and compensating counsel, the

24   Court will seek volunteer counsel only in extraordinary cases. In determining whether

25   “exceptional circumstances exist, a district court must evaluate both the likelihood of success on

26   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

27   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

28   ///
        Case 1:20-cv-00511-SKO Document 25 Filed 08/13/21 Page 2 of 2


 1            In the present case, the Court does not find the required exceptional circumstances. Even

 2   assuming Plaintiff is not well versed in the law and has made serious allegations that, if proven,

 3   would entitle him to relief, his case is not extraordinary. In addition, at this stage in the

 4   proceedings, the Court cannot make a determination on whether Plaintiff is likely to succeed on

 5   the merits, and based on a review of the records in this case, the Court does not find that Plaintiff

 6   cannot adequately articulate his claims.

 7            Accordingly, the Court DENIES Plaintiff’s motion for the appointment of counsel without

 8   prejudice.

 9
     IT IS SO ORDERED.
10

11   Dated:       August 13, 2021                                 /s/ Sheila K. Oberto                .
                                                          UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                         2
